ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Precision Standard, Inc.                    )      ASBCA No. 58135
                                            )
Under Contract No. SPM4A7-08-M-9187         )

APPEARANCES FOR THE APPELLANT:                     Nancy M. Camardo, Esq.
                                                   Kevin M. Cox, Esq.
                                                    Camardo Law Firm, P.C.
                                                    Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Edward R. Murray, Esq.
                                                    Trial Attorney
                                                    DLA Aviation
                                                    Richmond, VA

               OPINION BY ADMINISTRATIVE JUDGE O'SULLIVAN
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant Precision Standard, Inc. (PSI) has timely filed a motion for partial
reconsideration of the Board's decision in Precision Standard, Inc., ASBCA Nos. 58135,
58205, 16-1BCA~36,398. In ASBCA No. 58135, we granted the government's motion
for summary judgment, holding that the government's termination of PSI's contract for
default was proper. In ASBCA No. 58205, which involves a government claim for breach
of warranty, we denied the parties' cross-motions for summary judgment because we
found that there was a dispute of material fact with respect to at least the applicable
welding standard. PSI has moved for reconsideration of our decision in ASBCA
No. 58135, the default termination appeal. Familiarity with our prior decision is
presumed.

       In deciding a motion for reconsideration, the general standards the Board applies
are whether the motion is based upon newly discovered evidence, mistakes in our
findings of fact, or errors oflaw. Robinson Quality Constructors, ASBCA No. 55784,
09-2 BCA ~ 34, 171 at 168,911. Reconsideration is not intended to provide a party with
the opportunity to reargue an issue that has already been raised and decided. Computer
Sciences Corporation, ASBCA Nos. 56168, 56169, 09-2 BCA ~ 34,261at169,283. The
moving party must show a compelling reason why the Board should modify its decision.
ADT Construction Group, Inc., ASBCA No. 55358, 14-1 BCA ~ 35,508 at 174,041.
       PSI makes two arguments in its motion for reconsideration, both of which were
previously raised and rejected by the Board. PSI argues again that it had no obligation to
continue with contract performance after the government materially breached the contract
(app. mot. at 4-7). PSI also reiterates that the default termination was based upon the
government's improper warranty claim (id. at 7). Based upon that assertion, PSI claims it
was "premature" for the Board to issue a decision in this appeal (id.).

        With respect to the alleged material breach by the government, PSI asserts that our
8 June 2016 decision "overlooks or misapplies" Kahn Communications, Inc.,
ASBCA No. 27461, 86-3 BCA if 19,249 and Bogue Electric Manufacturing Company,
ASBCA Nos. 25184, 29606, 86-2 BCA if 18,925. Appellant relied heavily on these cases
in its opposition to the government's motion for summary judgment (app. opp'n at 4-7),
and we did not find its argument persuasive. While Bogue and Kahn also involved
default terminations resulting from allegedly improper testing specifications, in both
decisions there was ample evidence to support the Board's finding of a prior material
breach by the government. It was clear from the record in both decisions that the
contractors disputed the propriety of the testing specifications mandated by the
government, and communicated concerning those issues with the government on multiple
occasions attempting to resolve them prior to the default terminations. See, e.g., Kahn,
86-3 BCA if 19,249 at 97,343-47; Bogue, 86-2 BCA if 18,925 at 95,472-77.

        In contrast, the record here contains no evidence to support a finding that the
government materially breached the contract. Also unlike the record in Bogue and Kahn,
the record here shows no effort by PSI to resolve the issue of whether the appropriate
welding standard was being used. Instead, PSI ignored the government's concerns with
respect to the quality of the already-delivered skins, ignored the requirements of Mod 3
put in place to address those concerns, and apparently never even raised the issue of the
appropriate welding standard with the government prior to the termination. Precision
Standard, 16-1 BCA if 36,398 at 177 ,448. As we noted, it is questionable whether a
dispute over the appropriate welding standard even existed at the time PSI rejected Mod 3.
Id. at 177,449. Moreover, as we held, even if PSI had raised the issue, it still had an
obligation to perform as directed since, under the Disputes clause, the merits of the
controversy have no effect on the requirement that a contractor continue performance. 1 Id.

       We also did not find Bogue or Kahn to be persuasive in this appeal given that
neither decision discusses a contractor's obligation under the Disputes clause
(incorporated by reference into PSI's contract) to continue performance even where it
disputes the government's interpretation of a contract provision. Precision Standard,
16-1BCAif36,398 at 177,449; see also Essex Electro Eng'rs, Inc., ASBCA No. 49115,
02-1 BCA if 31, 714 at 156,699 and Benju Corporation, AS BC A No. 43648 et al., 97-2
BCA if 29,274 at 145,654-55.

1
    In its motion, PSI mischaracterizes our holding as one imposing "the requirement to
           submit a claim under the Disputes clause" (app. mot. at 7).
                                             2
       Finally, PSI repeats its argument that the termination was based upon the
government's improper warranty claim and asserts that it is "premature for the Board to
issue a decision" on the default termination before deciding the warranty claim (app. mot.
at 7). PSI's argument is not supported by the record and was previously considered and
rejected by the Board. The contracting officer based her decision to terminate the
contract for default on PSI's failure to perform in accordance with the terms and
conditions of the contract. This ground was entirely sufficient to justify default
termination, regardless of whether the appropriate welding standard was being used. 2 As
we stated in our decision, the propriety of the default termination is independent of the
government's warranty claim. Precision Standard, 16-1 BCA, 36,398 at 177,448-449.

       PSI has merely reiterated arguments already raised and decided. Its motion for
reconsideration is denied.

         Dated: 21 September 2016



                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals


    I concur                                          I concur




                                                      RICHARD SHACKLEFORD
    Administrative Judge                              Administrative Judge
    Acting Chairman                                   Vice Chairman
    Armed Services Board                              Armed Services Board
    of Contract Appeals                               of Contract Appeals




2
    In a variant of its argument, PSI states that the termination was based upon its failure to
          deliver the test items required by Mod 3, which it contends was issued as a result
          of the government's improper rejection "under the warranty clause" of previously
          delivered parts (app. reply at 1-2). PSI's utter failure to address the government's
          concerns about the visible cracks in the spot welds, its flat refusal to accept
          reasonable government direction (Mod 3 ), and its refusal to provide assurances of
          performance are far more proximate causes of the termination for default.
                                               3
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58135, Appeal of
Precision Standard, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            4